PER CURIAM.
Plaintiff appeals a judgment denying his demand to disqualify Brock as a candidate for election to the Winn Parish Police Jury on the grounds that Brock is a resident of Natchitoches Parish. LRS 18:1401 et seq. The residency requirement for qualifying as a candidate for public office is related to legal domicile.
The issue is whether Brock’s moving himself and his family into a rented premises in Natchitoches Parish after Brock’s Winn Parish home burned in late 1986, constituted an abandonment of Brock’s domicile of some 16 years in Winn Parish. There is a presumption against a change of domicile. Messer v. London, 438 So.2d 546 (La.1983). The issue is essentially factual.
The record supports the trial court’s conclusions that Brock legally remains a domiciliary or bona fide resident of Winn Parish. After the Brock home burned there was no house available to the Brocks in the rural area where they lived. They moved to a nearby rural area of Natchi-toches Parish. Brock and his family own the homesite property in Winn Parish. He has been and is registered to vote in Winn, has church membership and lodge and social association in Winn, notwithstanding that he has been and is employed by the Natchitoches Parish School Board. Fulfillment of the family’s intention to rebuild a home on the family homesite was hindered because of an IRS lien on the homesite property. His wife testified that there have been negotiations with the IRS to remove the lien. Brock’s explanation of his Winn Parish contacts and his intention and efforts to maintain and continue his domicile in Winn Parish was found credible by the trial court.
We cannot find error or say the trial court was clearly wrong. Either temporary absence or residing elsewhere because of some explainable necessity, which is found reasonable, does not effect a change in one’s domicile or bona fide residency. See and compare Robinson v. Atkins, 275 So.2d 444 (La.App. 2d Cir.1973); Wellborn v. Jones, 445 So.2d 787 (La.App. 2d Cir. 1987).
AFFIRMED at appellant’s cost.